217 F.3d 889 (5th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Alfonso Castano, Defendant-Appellant.
98-20406
IN THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
July 6, 2000

Appeal from the United States District Court for the Southern District of Texas
ON PETITION FOR REHEARING
Before POLITZ, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:


1
In its petition for panel rehearing, the government now confesses error and takes the position that Castano is entitled to relief. Accordingly, on the basis of the government's request, the petition for rehearing is GRANTED, and the panel opinion, 211 F.3d 871 (5th Cir. 2000), is WITHDRAWN. The order denying the motion to vacate sentence is REVERSED, and the judgment of conviction and sentence is VACATED and REMANDED for re-entry of judgment and the opportunity to appeal that new judgment. See Mack v. Smith, 659 F.2d 23, 26 (5th Cir. Unit A Oct. 1981) (per curiam).


2
We express no view on the legal propriety of the government's concession or onwhat action this court should take once any appeal from the new judgment is filed.